MEMORANDUM OPINION

No. 04-05-00387-CV

IN RE ERIC SMITH, 
Hillary Gulden, Barbara Epperson, and Richard Orsinger
Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice

Delivered and filed:  June 22, 2005

PETITION FOR WRIT OF MANDAMUS DENIED

            On June 10, 2005, relators filed a petition for writ of mandamus.  This court has determined
that relators are not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App.
P. 52.8(a).
            Relators shall pay all costs incurred in this proceeding.
 
PER CURIAM